DETAILED ACTION
This Office action is in reply to correspondence filed 19 April 2022 in regard to application no. 16/886,604.  Claims 1-21 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos (U.S. Publication No. 2018/0182052, filed 20 December 2017) in view of Berger et al. (U.S. Patent No. 9,811,847) further in view of Zappier et al. (U.S. Publication No. 2018/0204213, filed 28 December 2017).

In-line citations are to Panagos.
With regard to Claim 1:
Panagos teaches: A system, comprising:
a set of processors that executes a set of executable instructions, [0107; “micro-coded logic” to be executed by “general purpose or special purpose microprocessors”] the executable instructions causing the set of processors to:
determine location information corresponding to each one of a plurality of entities... [0049; “location information” may be “captured” e.g. as a “mailing address” of a subject entity; 0051-0052; the “physical location” may be determined for a reporting entity]
determine a jurisdiction for at least one of the plurality of entities in response to the location information; [0176; a vehicle is driven through “multiple jurisdictions” which each have a “stake in the information collected” by the vehicle] and
execute a smart contract, wherein the smart contract is configured to:
automatically execute a… action… [0148; the system will determine if there are “associated Smart Contracts” related to the collected data]

Panagos does not explicitly teach that entities are involved in a loan, or executing a loan-related action relating to the loan based at least in part on the jurisdiction of at least one of the plurality of entities, but it is known in the art.  Berger teaches a system for tracking online user activities with sales. [title] A “vehicle loan approval status” may be associated with “a state of residence of [a] user”. [Col. 17, line 65; Col. 18, line 11] Berger and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Berger with that of Panagos as it is simply a substitution of one known part for another with predictable results, simply performing a loan-based action as in Berger rather than a contract-based action as in Panagos, and basing it on the known datum of Berger rather than the data of Panagos; the substitution produces no new and unexpected result.

Panagos does not explicitly teach generate a block containing outcome data resulting from the loan-related action, generate a hash value of the block or link the block to the blockchain via the hash value, but it is known in the art.  Zappier teaches a secure resource-transfer system [title] that can be used to facilitate loan settlement. [0001] It posts financial outcomes such as an approval to a “loan block”, [0053] and “appends” new data “to a block in the blockchain” using a header such as a “fixed-length hash”. [0076] Zappier and Panagos are analogous art as each is directed to electronic means for managing financial data using blockchain technology. [Panagos, 0136]

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zappier with that of Panagos in order to ensure proper securing of rights; [Zappier, 0001] further, it is simply a substitution of one known part for another with predictable results, simply storing transaction data in the manner of Zappier rather than that of Panagos; the substitution produces no new and unexpected result.

With regard to Claim 4:
The system of claim 1, wherein the loan-related action comprises at least one of: offering the loan, accepting the loan, underwriting the loan, setting an interest rate for the loan, deferring a payment requirement, modifying an interest rate for the loan, validating title for collateral, recording a change in title, assessing a value of collateral, initiating inspection of collateral, calling the loan, closing the loan, setting terms and conditions for the loan, providing notices required to be provided to a borrower, foreclosing on a property subject to the loan, or modifying terms and conditions for the loan. [Berger, as cited above in regard to claim 1; approving a loan reads on accepting it]

With regard to Claim 10:
The system of claim 1, wherein the set of processors form part of at least one of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system. [0104; “mobile devices”]

With regard to Claim 16:
Panagos teaches: A method, comprising:
monitoring location information corresponding to each one of a plurality of entities... [0049; “location information” may be “captured” e.g. as a “mailing address” of a subject entity; 0051-0052; the “physical location” may be determined for a reporting entity]
determining a jurisdiction for at least one of the plurality of entities in response to the location information; [0176; a vehicle is driven through “multiple jurisdictions” which each have a “stake in the information collected” by the vehicle] and
automatically execute a… action… [0148; the system will determine if there are “associated Smart Contracts” related to the collected data]

Panagos does not explicitly teach that entities are involved in a loan, or executing a loan-related action relating to the loan based at least in part on the jurisdiction of at least one of the plurality of entities, but it is known in the art.  Berger teaches a system for tracking online user activities with sales. [title] A “vehicle loan approval status” may be associated with “a state of residence of [a] user”. [Col. 17, line 65; Col. 18, line 11] Berger and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Berger with that of Panagos as it is simply a substitution of one known part for another with predictable results, simply performing a loan-based action as in Berger rather than a contract-based action as in Panagos, and basing it on the known datum of Berger rather than the data of Panagos; the substitution produces no new and unexpected result.

Panagos does not explicitly teach generating a block containing outcome data resulting from the loan-related action, generating a hash value of the block or linking the block to the blockchain via the hash value, but it is known in the art.  Zappier teaches a secure resource-transfer system [title] that can be used to facilitate loan settlement. [0001] It posts financial outcomes such as an approval to a “loan block”, [0053] and “appends” new data “to a block in the blockchain” using a header such as a “fixed-length hash”. [0076] Zappier and Panagos are analogous art as each is directed to electronic means for managing financial data using blockchain technology. [Panagos, 0136]

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zappier with that of Panagos in order to ensure proper securing of rights; [Zappier, 0001] further, it is simply a substitution of one known part for another with predictable results, simply storing transaction data in the manner of Zappier rather than that of Panagos; the substitution produces no new and unexpected result.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Coltrell et al. (U.S. Publication No. 2011/0093382).

These claims are similar so are analyzed together.
With regard to Claim 2:
The system of claim 1, wherein the smart contract is further configured to automatically execute the loan-related action in  response to a first one of the plurality of entities being in a first jurisdiction, and a second one of the plurality of entities being in a second jurisdiction.

With regard to Claim 17:
The method of claim 16, further comprising automatically executing the loan-related action in response to a first one of the plurality of entities being in a first jurisdiction, and a second one of the plurality of entities being in a second jurisdiction.

Panagos, Berger and Zappier teach the system of claim 1 and method of claim 16 including taking a loan action based on a determination, but do not explicitly teach the basis is that two entities are in two jurisdictions, but it is known in the art.  Coltrell teaches a lending method [title] in which it may be determined that a “customer may not be eligible”, which determination reads on a loan action, based on “the state that they reside in” because a lender “may not be licensed” in their state. [0045] The lender is presumably licensed in some other state and is therefore “in” that jurisdiction.  Coltrell and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Coltrell with that of Panagos, Berger and Zappier in order to prevent a violation of licensing law, as indicated by Coltrell; further, it is simply a substitution of one known part for another with predictable results, simply making a determination on the basis of Coltrell in place of, or in addition to, that of Panagos; the substitution produces no new and unexpected result.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Coltrell et al. further in view of Bayer et al. (U.S. Patent No. 9,697,544).

These claims are similar so are analyzed together.
With regard to Claim 3:
The system of claim 1, wherein the smart contract is further configured to automatically execute the loan-related action in response to one of the plurality of entities moving from a first jurisdiction to a second jurisdiction.

With regard to Claim 18:
The method of claim 16, further comprising automatically executing the loan-related action in response to one of the plurality of entities moving from a first jurisdiction to a second jurisdiction.

Panagos, Berger, Zappier and Coltrell teach the system of claims 1 and 2 and method of claims 16 and 17 including executing a loan-related action based on diversity of jurisdiction as cited above in regard to claims 2 and 17, but do not explicitly teach that one of the entities moves, but it is known in the art.  Bayer teaches a system for producing vehicle history information [title] in which a “record is generated” because of the “owner of the vehicle moving or relocating to a different state which results in the issuance of a new title and/or registration”. [Col. 8, line 66 to Col. 9, line 1] He also manages information about the “vehicle loan”. [Col. 16, lines 40-41] Bayer and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bayer with that of Panagos, Berger, Zappier and Coltrell in order to track important information such as that of a vehicle owner moving to a different state, getting a new registration and possibly title, etc., as taught by Bayer; further, it is simply a substitution of one known part for another with predictable results, simply using Bayer’s determination as a basis for a decision in place of that of Panagos; the substitution produces no new and unexpected result.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Parsells et al. (U.S. Publication No. 2017/0103456).

These claims are similar so are analyzed together.
With regard to Claim 5:
The system of claim 1, wherein the smart contract is further configured to process a plurality of jurisdiction-specific regulatory notice requirements and to provide an appropriate notice to a borrower based on a jurisdiction corresponding to at least one of: a lender, a borrower, funds provided via the loan, a repayment of the loan, or a collateral for the loan.

With regard to Claim 19:
The method of claim 16 further comprising:
processing a plurality of jurisdiction-specific requirements based on a jurisdiction of a relevant one of the plurality of entities, and performing at least one operation that includes at least one of:
providing an appropriate notice to a borrower in response to the plurality of jurisdiction-specific requirements comprising regulatory notice requirements;
setting specific rules for setting terms and conditions of the loan in response to the plurality of jurisdiction-specific requirements comprising jurisdiction-specific rules for terms and conditions of the loan; or
determining an interest rate for the loan to cause the loan to comply with a maximum interest rate limitation in response to the plurality of jurisdiction-specific requirements comprising a maximum interest rate limitation;
wherein the relevant one of the plurality of entities comprises at least one of: a lender, a borrower, funds provided pursuant to the loan, a repayment of the loan, or a collateral for the loan.

Panagos, Berger and Zappier teach the system of claim 1 and method of claim 16, including that one of the entities is a lender, but do not explicitly teach providing a notice based on regulatory requirements, but it is known in the art.  Parsells teaches a loan system [title] in which a lender may provide an “Applicable Privacy Notice” [0027, 0031] based on the “regulatory need to protect confidentiality of an individual borrower”. [0010] Further, the lender must obey all “applicable state and federal securities laws”. [table following para. 81] Parsells and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Parsells with that of Panagos, Berger and Zappier in order to ensure laws are complied with, as taught by Parsells; further, it is simply a combination of known parts with predictable results, simply performing Parsells’ steps after all others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Louis (U.S. Publication No. 2013/0346285).

With regard to Claim 6:
The system of claim 1, wherein the smart contract is further configured to process a plurality of jurisdiction-specific regulatory foreclosure requirements and to provide an appropriate foreclosure notice to a borrower based on a jurisdiction corresponding to at least one of: a lender, a borrower, funds provided via the loan, a repayment of the loan, or a collateral for the loan. 

Panagos, Berger and Zappier teach the system of claim 1 but do not explicitly teach providing a foreclosure notice, but it is known in the art. Louis teaches a system for facilitating financial institution compliance with foreclosure laws. [title] It implements policies to ensure lenders “comply with federal regulations and state foreclosure laws”. [0003] Such a regulation may include that “a foreclosure process may require that a Notice of Default... be sent to borrowers”. [id.] Louis and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Louis with that of Panagos, Berger and Zappier in order to ensure laws are complied with, as taught by Louis; further, it is simply a combination of known parts with predictable results, simply performing Louis’ steps after all others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 7:
The system of claim 1, wherein the smart contract is further configured to process a plurality of jurisdiction-specific rules for setting terms and conditions of the loan and to configure a smart contract based on a jurisdiction corresponding to at least of: a borrower, funds provided via the loan, a repayment of the loan, or a collateral for the loan. [id.; the notice requirements and others give in the same paragraph read on the claimed terms and conditions; the notice is related to repayment of the loan]

Claims 8, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Chirehdast (U.S. Patent No. 8,660,943).

With regard to Claim 8:
The system of claim 1, wherein the smart contract is further configured to determine an interest rate for the loan to cause the loan to comply with a maximum interest rate limitation applicable in a jurisdiction corresponding to a selected one of the plurality of entities. 

Panagos, Berger and Zappier teach the system of claim 1 but do not explicitly teach that an interest rate must conform to state law, but it is known in the art.  Chirehdast teaches a financial transaction system [title] that establishes a “collateral value” for collateral [Col. 6, line 59] and sets an “interest rate” in conformance with “state usury laws”. [Col. 16, lines 51-52] Chirehdast and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chirehdast with that of Panagos, Berger and Zappier in order to ensure compliance with applicable laws, as taught by Chirehdast; further, it is simply a substitution of one known part for another with predictable results, simply determining a financial parameter by the means of Chirehdast rather than that of Panagos; the substitution produces no new and unexpected result.

With regard to Claim 9:
The system of claim 8, wherein the smart contract is further configured to specify terms and conditions that govern at least one of: a loan term, a loan condition, loan- related events, or loan-related activities. [id.; either of the interest rate or the collateralization reads on a loan term or condition]

With regard to Claim 11:
The system of claim 9, wherein the executable instructions further cause the set of processors to use a valuation model to determine a value for a collateral for the loan based on the jurisdiction corresponding to at least one of the plurality of entities. [id.; given that the loan rate is based on state law and the collateral valuation is known, it would have been obvious to one then of ordinary skill in the art that the collateral valuation could also be based on state law, as it is simply a substitution of one known datum for another with predictable results]

With regard to Claim 12:
The system of claim 11, wherein the valuation model is a jurisdiction- specific valuation model, and wherein the jurisdiction corresponds to at least one of: a lender, a borrower, funds provided pursuant to the loan, a delivery location of funds provided pursuant to the loan, a payment of the loan, or a collateral for the loan. [id.; “state law” is followed and is followed by the lender in regard to funds to be provided pursuant to the loan]

With regard to Claim 13:
The system of claim 12, wherein at least one of the loan term or the loan condition is based on the value of the collateral for the loan. [Chiredast, Col. 32, lines 23- 25; “interest rates are assigned” based on “corresponding conditions’; these include, line 10, “collateral value”]

With regard to Claim 20:
The method of claim 16 further comprising: 
monitoring at least one of a condition of a plurality of collateral for the loan or an attribute of at least one of the plurality of entities that is party to the loan, wherein the condition or the attribute is used to determine an interest rate. [id.; given that the loan rate is based on one determining factor — state law — and the collateral valuation is known, it would have been obvious to one then of ordinary skill in the art that the loan rate could also be based on the collateral value, as it is simply a substitution of one known datum for another with predictable results]

With regard to Claim 21:
The method of claim 16 further comprising: 
operating a valuation model to determine a value for a collateral for the loan based on the jurisdiction for at least one of the plurality of entities. [id.; given that the loan rate is based on state law and the collateral valuation is known, it would have been obvious to one then of ordinary skill in the art that the collateral valuation could also be based on state law, as it is simply a substitution of one Known datum for another with predictable results]

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Panagos in view of Berger et al. further in view of Zappier et al. further in view of Chirehdast further in view of Zhang et al. (U.S. Publication No. 2011/0125671).

With regard to Claim 14:
The system of claim 11, wherein the executable instructions further cause the set of processors to interpret outcome data relating to a transaction in collateral and iteratively improve the valuation model in response to the outcome data. 

Panagos, Berger, Zappier and Chirehdast teach the system of claim 11 but do not explicitly teach improving a model, but it is Known in the art.  Zhang teaches an investment risk-monitoring system [title] that can monitor “market conditions”, [0053] can use the “value of collateral for a loan” for the “training of a model”, [0052-0053] and provides “reporting and analysis”. [0027] Zhang and Panagos are analogous art as each is directed to electronic means for managing financial information. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Zhang with that of Panagos, Berger, Zappier and Chirehdast, as market forces at the time were increasingly driving developers to make use of Al techniques in financial applications; further, it is simply a combination of known parts with predictable results, simply performing Zhang's steps between iterations of Panagos’ process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 15:
The system of claim 11, wherein the smart contract is further configured to monitor and report on marketplace information relevant to the value of the collateral. [Zhang, 0027, 0052-0053 as cited above in regard to claim 14]

The content of a report consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 19 April 2022, with respect to rejections made under 35 U.S.C. §§ 112(a) and 101 have been fully considered and are persuasive.  The rejection of claims on these bases has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-21 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  There is little if any patentable distinction between “undertaking” an action and “executing” it, and a “smart contract” is any blockchain application such as those of Panagos and Zappier; as the claims already disclose the use of blockchain, adding the phrase “smart contract” is of little, if any, additional relevance.
In terms of the limitations added by amendment, the Examiner has incorporated herein the teaching of Zappier and additional citations and explanations of the prior art previously made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694